I concur. I am disposed to agree with Mr. Justice Shenk's treatment of the amendments of the Probation Act and their bearing upon the Beggs case. In short, if the legislature by its repeal of language which left the law precisely where it was at the time the Beggs case was decided intended thereby to change the law as declared by the Beggs case, why did it not make some express declaration to that effect? The difficulty I find in bringing myself to the view expressed in the main opinion as to the significance of the changes made in the law lies in the fact that if the legislature of this state was mindful that the doctrine announced in the Beggs case was in conflict with other jurisdictions, as suggested in the main opinion, and its purpose by amending the law was to bring this state within the rule of decisions of other jurisdictions, as argued in the main opinion, why did it not by unmistakable language fully and definitely complete its purpose? *Page 633 
I am, however, inclined to liberalize the law to the extent that the motion for probation may be entertained by the trial court at any time before execution of the sentence.